411 F.2d 1008
UNITED STATES of America, Plaintiff and Appellee,v.Victoria HENRY, Appellant.
No. 23734.
United States Court of Appeals Ninth Circuit.
May 2, 1969.

Morton Winkel (argued), Portland, Or., for appellant.
Mallory Walker (argued), Asst. U. S. Atty., Sidney I. Lezak, U. S. Atty., Portland, Or., for plaintiff and appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and BEEKS, District Judge.
PER CURIAM:


1
The judgment appealed from is affirmed.


2
The only issue is the constitutionality of the presumptions of 21 U.S.C. § 174 and 26 U.S.C. § 4704(a) which deal with narcotics.


3
Counsel ably argues his position, but we cannot distinguish his facts in principle from Morgan v. United States, 9 Cir., 391 F.2d 237, cert. denied, 393 U.S. 853, 89 S. Ct. 91, 21 L. Ed. 2d 122 (1968), which seems required by Yee Hem v. United States, 268 U.S. 178, 45 S. Ct. 470, 69 L. Ed. 904 (1925).